Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application has the effective filing date of 04/23/2015 according to the priority chain on the record.
Claim Status: as per preliminary claim amendment filed on 01/15/2021, claim 36-55 are pending; claims 1-35 have been cancelled.

Claim Objections
Claims 36-55 are objected to because of the following informalities:
Claim 36, line 6 “a second flexible umbilical extending from the housing, the first flexible umbilical…” the emphasized word is a typographical error and should be replaced with “second.” Examination will proceed under this interpretation.
Claim 42 is objected to because the claim is missing “The” at the beginning of the claim.
Other dependent claims are objected to base on an objected independent claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 55, the phrase “a lead for the first flexible umbilical can be adjusted individually” is rejected as indefinite. First, it is unclear as to what exactly is meant by “a lead for the first flexible umbilical”; specifically, whether the lead is a positively recited component that is comprised by the first flexible umbilical, or it is physically separate/external from the first flexible umbilical. Second, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Interpretation
Regarding claims 43 and 49, the phrases “desired temperature during treatment” and “desired position relative to a patient”; these terms are interpreted as functionally desired, or a preset/predetermined temperature or position. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 36-39, 44-46, 48-49 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Taboada et al. US 2010/0204762 A1 (hereinafter “De Taboada”).
Regarding claim 36, De Taboada discloses a non-invasive body tissue treatment system (Abstract, [0016] system and method for phototherapy), the system comprising: 
a source operable to generate treatment energy (light source, exemplary as shown in [0016-0017]and Fig.18: 207); 
a housing (inherent since light source requires a housing; also see [0073: 1st sentence] a separate components for control, power, cooling systems, these components need to be housed), the source disposed within the housing; 
a first flexible umbilical (beam delivery apparatus 10 exemplary as shown in Fig. 1 comprises a protective sheath surrounding a first conduit 14, see [0074] the sheath can move and bend, thus interpreted as a “first flexible umbilical” in the claim) extending from the housing, the first flexible umbilical defining a first conduit therethrough ([0073-0074] conduit); 
a second flexible umbilical extending from the housing, the [second] flexible umbilical defining a second conduit therethrough (see [0260: last 2 sentences] multiple beam delivery apparatuses 10 are included in the system, each beam delivery apparatus-as shown in Fig.1 comprises a conduit 14, thus, a second conduit 14, identical to the first conduit is interpreted to encompass a “second flexible umbilical” in the claim); 
an arm extending from the housing, wherein the arm supports the first flexible umbilical and the second flexible umbilical ([0248] external support (structure) or mechanical arm that extends from a structure that is fixed to a wall, tension system, anchor system, ceiling or floor to support the light/beam delivery apparatus 10 such that there is no weight the treatment site or to the headpiece- used for securing the plurality of beam delivery apparatuses to treatment sites); 
a first applicator coupled to a distal end of the first flexible umbilical (a first output optical assembly 210, on beam apparatus 10, exemplary as shown in Fig. 1); and 
a second applicator coupled to a distal end of the second flexible umbilical (a second output optical assembly 210, on beam apparatus 10, exemplary as shown in Fig. 1).  
Regarding claim 37, De Taboada discloses the system of claim 36 further comprising a first waveguide (optical fiber) disposed in the first conduit, the first waveguide in communication with the source and the first applicator (exemplary as shown in Fig. 4A-4B: 40, see [0073: 3rd sentence], also see [0087-0088]).  
Regarding claim 38, De Taboada discloses the system of claim 37, wherein the first waveguide is an optical fiber ([0087-0088] optical fiber 40).  
Regarding claim 39, De Taboada discloses the system of claim 37 further comprising one or more signal cables (electrically conductive wires for power) disposed in the first conduit and in electrical communication with the first applicator, the one or more signal cables operable to provide electrical communication to or from the first applicator ([0073: 3rd sentence]).  
Regarding claim 44, De Taboada discloses the system of claim 36 wherein one or more of the umbilical (14) comprises a flexible outer surface and a flexible inner shell ([0074] flexible sheath made of segments that can bend and move).  
Regarding claim 45, De Taboada discloses the system of claim 44 wherein the flexible inner shell comprises a metal ([0074:4th sentence] ridged segments, e.g. stainless steel).  
Regarding claim 46, De Taboada discloses the system of claim 36, wherein the treatment energy is RF energy, electromagnetic radiation, or ultrasound energy. ([0016: 2nd sentence] light in the wavelengths in range of about 630nm to 1064nm; also see [0058]) 
Regarding claim 48, De Taboada discloses the system of claim 36 further comprising a first frame (wearable headpiece comprising a plurality of mating interfaces, exemplary as shown in Figs.23A-24, also see [0230]), wherein first frame is coupled to the first applicator ([0076] mating portion of the “applicator”, i.e. output optical assembly 20, attaches and detaches to a corresponding mating aperture/interface on the headpiece so as to be placed in thermal contact with a treatment site; see [0235]).   
Regarding claim 49, De Taboada discloses the system of claim 36 further comprising a brake (mating portion of the “applicator”, i.e. output optical assembly 20, exemplary mating portions are shown in Figs. 23A-24: 520, 560) in contact with the first flexible umbilical (14) operable to maintain the first flexible umbilical (14) at a desired position relative to a patient ([0235] mating of the output assembly 20 comprising umbilical 14 umbilical to a mating aperture/interface on the headpiece ‘locks’ the output assembly 20 in a desired/fixed position for unattended treatment).  
Regarding claim 55, De Taboada discloses the system of claim 36, further comprising a brake (mating portion of the “applicator”, i.e. output optical assembly 20, exemplary mating portions are shown in Figs. 23A-24: 520, 560), wherein the first flexible umbilical (14) is associated with the brake such that a lead for the first flexible umbilical (14) can be adjusted individually. ([0235] each umbilical is individually connecting to a corresponding mating portion, and thus interpreted as “adjusted individually” as claimed. Also see [0089], the applicator, i.e. output optical assembly 20, has fiber alignment mechanism 50 that adjusts the position of optical fiber relative to tissue of the treatment site)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-43 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over by De Taboada as applied to claim 36 above, and in view of Van Zuylen US 2005/0085875 A1.
Regarding claim 40, De Taboada discloses the system of claim 39, wherein the conduit comprises one or more signal cables for carrying electrical signals including power and other electrical information from the emission/contact surface to a controller; see [0073-0074]. De Taboada additionally discloses a wearable headpiece (exemplary Figs.23-24) having corresponding mating interfaces to secure a plurality of beam emitting apparatus 10s onto a plurality of treatment sites on a patient, in which the mating interface has sensors to detect the presence or contact of apparatus 10 to said mating interface ([0244-0246]); but this is to ensure alignment of laser emitting surface to a treatment site, not to ensure the contact between laser emitting surface to skin. De Taboada does not explicitly disclose wherein the first applicator comprises one or more contact sensors operable to contact skin surface and transmit a signal in response to detecting incomplete or absence of contact with skin surface. However Van Zuylen, another prior art reference in the analogous art of system and method for administering photo(n) therapy to a treatment site of a patient discloses a light emission device (interpreted as “first applicator”) comprising a “touch switch” nose cone sensor 1902, which is a voltage sensor that detects the presence or absence of skin; the detected voltage is send to a controller to either enable or shut down the laser; see [0147]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify De Taboada to include the “touch switch” as described in Van Zuylen, the motivation is to ensure contact of skin to laser emitting surface and to provides th added advantage of enabling or shutting down the laser based on contact to prevent radiation leakage (Van Zuylen: [0147]).
Regarding claim 41, De Taboada modified discloses the system of claim 40, but does not explicitly disclose wherein the one or more contact sensors are in electrical communication with the one or more signal cables, wherein the signal is transmitted using the one or more signal cables. De Taboada discloses the conduit 14 comprises one or more signal cables for carrying electrical signals including power and other electrical information from the emission/contact surface to a controller; see [0073-0074]. Van Zuylen also discloses that the detected voltage of skin contact is also transmitted to the controller, the necessitating the need to designate a signal cable for transmitting the voltage signal; see [0147]. Therefore, based on the modification made in claim 40, it would haven been obvious to a person of ordinary skill in the art at the time of invention to further modify De Taboada’s one or more signal cables for transmitting the signal for the contact sensor, i.e. “touch switch” in view of Van Zuylen, the motivation is based on need for signal transmission.
Regarding claim 42, De Taboada discloses the of claim 40 further comprising one or more fluid pathways (coolant tubes) disposed in the first conduit, wherein the one or more fluid pathways are operable to deliver and return cooling fluid from the first applicator (De Taboada: [0073: 5th-6th sentences] coolant tubes configured to have a coolant flow to apparatus 10 from a cooling system).  
Regarding claim 43, De Taboada discloses the system of claim 42 further comprising a cooling mechanism (cooling system) operable to cool skin-contacting surface of the first applicator when performing treatment to maintain the skin contacting surface at a desired temperature during treatment (De Taboada: [0073: 5th-6th sentences], also see [0077] detecting skin surface temperature and controls coolant to cool the skin at treatment site).  
Regarding claim 51, this claim is rejected by De Taboada and Van Zuylen under the same rationale as discussed to claim 40 above. 

Claims 47, 50, 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over De Taboada as applied to claim 36 above, and further in view of Naldoni US 2014/0147802 A1.
Regarding claims 47, 50, 52 and 53, De Taboada discloses the system of claim 36 comprising an arm that supports the first flexible umbilical and the second flexible umbilical in a fixed position so as to take the weight off the patient and the corresponding frame/break (i.e. wearable headpiece and mating interfaces shown in Figs. 23-24). De Taboada discloses that the arm is an external support that can be placed on the wall, ceiling, floor, etc.; [0248]. 
To claim 47, De Taboada discloses the system of claim 36, wherein the arm supports the first flexible umbilical and the second flexible umbilical in a position for substantially unattended treatment of a patient. ([0248] external support (structure) or mechanical arm allows the umbilical, i.e. beam delivery devices 10s, to be supported for unattended treatment. Also see [0231]); but does not explicitly disclose the arm supporting the first flexible umbilical and the second flexible umbilical above the housing. However Naldoni, another prior art reference in the analogous art of phototherapy devices, discloses a system (phototherapy unit 41) comprising two arms (15, 16) that supports corresponding respective umbilical cords (3a, 4a) above the main housing of the device; as shown in Fig. 1. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify De Taboada’s exterior arm/support such that it extends from the main body/housing of the phototherapy unit’s housing, and to raise the umbilical cords above the main body/housing in view of Naldoni, the motivation for doing so is to raise, hang, and wound-up the umbilical and to substantially take the weight of the umbilical off the patient to maintain unattended therapy (Naldoni: [0016] De Taboada: [0248]). 
Regarding claims 50, 52 and 53, De Taboada discloses the system of claim 36, comprising an arm ([0248] external support (structure) or mechanical arm) and a brake (mating portion of the “applicator”, i.e. output optical assembly 20, exemplary mating portions are shown in Figs. 23A-24: 520, 560); but does not disclose wherein the first flexible umbilical is looped through the arm and the brake, and wherein the arm comprises a substantially vertical portion and horizontal portion. However Naldoni, another prior art reference in the analogous art of phototherapy devices, discloses a system (phototherapy unit 41) comprising two arms (15, 16) that supports corresponding respective umbilical cords (3a, 4a) such that the first umbilical is looped through the arm (Naldoni: [0016] hang up and wounding 3a and 4a). Naldoni further discloses wherein the arm (15, 16) further comprises a substantially vertical and horizontal portions (as shown in Fig. 1: 15 and 16 are vertical portions, 15a and 16a are horizontal portions). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify De Taboada’s exterior arm/support such that it extends from the main body/housing of the phototherapy unit’s housing, and to raise the umbilical cords above the main body/housing in view of Naldoni, the motivation for doing so is to raise, hang, and wound-up the umbilical and to substantially take the weight of the umbilical off the patient to maintain unattended therapy (Naldoni: [0016] De Taboada: [0248]). 

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over De Taboada as applied to claim 36 above.
Regarding claim 54, De Taboada discloses the system of claim 36 comprising an arm that supports the first flexible umbilical and the second flexible umbilical in a fixed position so as to take the weight off the patient and the corresponding frame/break (i.e. wearable headpiece and mating interfaces shown in Figs. 23-24). De Taboada discloses that the arm is an external support that can be placed on the wall, ceiling, floor, etc.; [0248]. De Taboada does not explicitly disclose wherein the arm is adjustable so as to alter its orientation relative to a patient. However, it would have been an obvious design choice to a person of ordinary skill in the art at the time of invention to design and make De Taboada’s arm/external support such that it is adjustable so as to alter its orientation relative to a patient; the motivation for doing so is based on a need to comfortable affix the umbilical cords and laser applicators to the patient and treatment sites for unattended therapy, when the patient is in different positions (De Taboada: [0235, 0248] fixed position relative to the patient during treatment). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Altshuler et al. US 2005/0154382 A1 discloses a handheld laser treatment device with skin contact sensing.
Connors et al. US 2007/0208326 A1 discloses a hair removal device comprising a conduit, handheld applicator and cooling system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	December 13, 2022